       Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 1 of 18


 TIMOTHY C. FOX
 Montana Attorney General
 ROB CAMERON
 Deputy Attorney General
 JEREMIAH LANGSTON
 Assistant Attorney General
 215 North Sanders
P.O. Box 201401
Helena, MT 59620-1401
Phone: 406-444-2026
Fax: 406-444-3549
rob.cameron@mt.gov
jeremiah.langston@mt.gov

COUNSEL FOR PROPOSED DEFENDANT-INTERVENOR
STATE OF MONTANA

               UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                    GREAT FALLS DIVISION
NORTHERN PLAINS RESOURCE
COUNCIL, BOLD ALLIANCE,
NATURAL RESOURCES DEFENSE
COUNCIL, SIERRA CLUB, CENTER
FOR BIOLOGICAL DIVERSITY, and    Case No. CV 19-44-GF-BMM
FRIENDS OF THE EARTH,
             Plaintiffs,                    BRIEF IN SUPPORT OF STATE
       V.                                   OF MONTANA'S UNOPPOSED
                                            MOTION TO INTERVENE
U.S. ARMY CORPS OF ENGINEERS
and LIEUTENANT GENERAL TODD
T. SEMONITE (in his official capacity as
U.S. Army Chief of Engineers and
Commanding General of the U.S. Army
Corps of Engineers,
             Defendants,
TC ENERGY CORPORATION and
TRANSCANADA KEYSTONE
PIPELINE LP,
             Defendant-lntervenors.


                                           BRIEFINSUPPORTOFSTATE OF MONTANA'S
                                                 UNOPPOSED MOTION TO INTERVENE
                                                                         PAGE I
         Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 2 of 18



         The State of Montana, by and through the Office of the Attorney General,

has moved to intervene as a defendant-intervenor in this case as of right pursuant

to Federal Rule of Civil Procedure 24(a) or alternatively, permissively pursuant to

Rule 24(b ). For the following reasons, Montana's motion should be granted.

                           RELEVANT BACKGROUND

         This case involves TC Energy's proposal to construct, maintain, and operate

the Keystone XL Pipeline, a 1,980-mile oil pipeline project beginning in Hardisty,

Alberta, and ending along the Texas Gulf Coast. As proposed, approximately 285

miles of the pipeline would pass through Montana, entering at the United States-

Canada border crossing near the Port of Morgan, Montana and extending

southeast, crossing into South Dakota about 35 miles southeast of Baker. The

associated facilities in Montana would include six pump stations, three

transmission lines, valves, and associated power supplies, temporary pipe storage

areas, off right-of-way access roads, contractor yards, and temporary work areas. 1

        The Plaintiffs request the Court for an order vacating all Corps of Engineers

(Corps) approvals of Keystone XL. Plaintiffs also request temporary and

permanent injunctions prohibiting the Corps from using Nationwide Permit 12 to

authorize pipeline construction, and generally enjoin any activities in furtherance

of pipeline construction. (Doc. 36 at 88.)


1
    See https://deq.mt.gov/DEQAdmin/mfs/keystonexl/keystonexlcomprehensive

                                             BRIEF IN SUPPORT OF ST ATE OF MONTANA'S
                                                    UNOPPOSED MOTION TO INTERVENE
                                                                              PAGE2
         Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 3 of 18



         Montana's interest is significant in light of the relief Plaintiffs seek.

    According to the Montana Department of Environmental Quality (MDEQ),

         Once constructed, the Project will generate long-term property tax
         revenues for the [Montana] counties traversed by the pipeline that will
         last for the life of the Project. The Project will generate approximately
         $63 million in annual property tax revenues in Montana, or about 151
         percent of the property taxes collected in 2006 in the six counties
         crossed. The magnitude of the impact will vary from county to
         county. In some counties, property tax revenue collected will more
         than double as a result of the line.

MDEQ Findings Necessary for Certification and Determination, pp. 18-19

(Mar. 30, 2012)2.

         Moreover, in 2015 the Montana Legislature passed House Joint Resolution

11, urging prompt Congressional and Presidential approval for the Keystone XL

Pipeline. The Legislature recognized the following:

         • The State of Montana, counties, and school districts will benefit
        substantially by an increase in the property tax base when the Keystone
        XL Pipeline is approved and completed;
         • The Certificate of Compliance granted by the Department of
        Environmental Quality states that the Project will generate long-term
        property tax revenues for the counties traversed by the pipeline that
        will last for the life of the Project. The Project will generate
        approximately $63 million in annual property tax revenues in
        Montana;
         • The on-ramp at Baker, Montana, will allow 100,000 barrels of
        Bakken oil to be transported daily to Gulf Coast refineries; and

2
 Available at
<http://deq.mt.gov/Portals/112/DEQAdmin/MFS/Documents/KXL_ Cert_Final_Si
gned.PDF>.

                                                BRIEF IN SUPPORT OF STATE OF MONTANA'S
                                                       UNOPPOSED MOTION TO INTERVENE
                                                                                PAGE3
       Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 4 of 18



       •  Significant infrastructure improvements, including powerlines and
       road and bridge improvements, will be built and paid for by
       TransCanada.

Montana HJR 11 (2015). All the foregoing are at risk in this litigation.

                                    ARGUMENT

I.     The State of Montana Is Entitled to Intervention as of Right.

       A litigant seeking to intervene as of right under Fed. R. Civ. P. 24(a) bears

the burden of establishing that the following criteria are satisfied: (1) the motion is

timely; (2) the applicant has a "significantly protectable" interest relating to the

property or transaction that is the subject of the action; (3) the applicant is so

situated that the disposition of the action may, as a practical matter, impair or

impede the applicant's ability to protect its interest; and (4) the applicant's interest

is not adequately represented by the existing parties in the lawsuit. Wilderness Soc.

v. U.S. Forest Service, 630 F.3d 1173, 1177 (9th Cir. 2011) (quoting Sierra Club v.

EPA, 995 F.2d 1478, 1481 (9th Cir. 1993)); DESI/TRI IV Ltd. Partnership v.

United States, 465 F.3d 1031, 1037 (9th Cir. 2006).

      In evaluating these factors, "[c]ourts are to take all well-pleaded,

nonconclusory allegations in the motion to intervene, the proposed complaint or

answer in intervention, and declarations supporting the motion as true absent sham,

frivolity or other objections." Southwest Center for Biological Diversity v. Berg,

268 F .3d 810, 820 (9th Cir. 200 I). While "the party seeking to intervene bears the

                                              BRIEF IN SUPPORT OF STATE OF MONTANA'S
                                                     UNOPPOSED MOTION TO INTERVENE
                                                                              PAGE4
       Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 5 of 18



burden of showing those four elements are met, 'the requirements for intervention

are broadly interpreted in favor of intervention."' Prete v. Bradbury, 438 F.3d 949,

954 (9th Cir. 2006) (quoting United States v. Alisa! Water Corp., 370 F.3d 915,

919 (9th Cir. 2004) ).

       A.    Timeliness

       Montana's motion is timely. The timeliness of a motion to intervene depends

on three criteria: "(l) the stage of the proceeding at which an applicant seeks to

intervene; (2) the prejudice to other parties; and (3) the reason for the length of the

delay." United States v. Carpenter, 298 F.3d 1122, 1125 (9th Cir. 2002) (internal

quotation marks and citations omitted). First, these proceedings are at a

preliminary stage. The existing defendants and defendant intervenors have yet to

file answers and may do so up until October 1 and 8, 2019, respectively (Doc. 35

at 2.) The administrative record on which this case will be decided has not been

filed. The Court has made no substantive ruling and a briefing schedule has not

been set. Consequently, Montana's intervention would not prejudice any of the

parties. Montana has not unreasonably delayed intervening in this case. Timeliness

is thus conclusively established.

      B.     Significant Protectable Interest

      "Whether an applicant for intervention as of right demonstrates sufficient

interest in an action is a practical, threshold inquiry, and [n]o specific legal or


                                              BRIEF IN SUPPORT OF STATE OF MONTANA'S
                                                     UNOPPOSED MOTION TO INTERVENE
                                                                              PAGES
         Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 6 of 18



equitable interest need be established." Citizens for Balanced Use v.

Mont. Wilderness Ass 'n, 64 7 F.3d 893, 897 (9th Cir. 2011) (internal quotation

marks and citations omitted). "To demonstrate a significant protectable interest, an

applicant must establish that the interest is protectable under some law and that

there is a relationship between the legally protected interest and the claims at

.
issue. " ,,'d.

        In the present case, the pipeline would enter Montana at the United States-

Canada border crossing near the Port of Morgan, Montana and extend southeast,

crossing into South Dakota about 35 miles southeast of Baker, for approximately

285 miles. The associated facilities include but are not limited to, six pump

stations, three transmission lines, valves, and associated power supplies, temporary

pipe storage areas, off right-of-way access roads, contractor yards, and temporary

work areas. As demonstrated above, the Project will generate approximately $63

million in annual property tax revenues in Montana, and in some counties, property

tax revenue collected will more than double as a result of the pipeline.

        Moreover, the relief Plaintiffs seeks undermines Montana's role in siting oil

pipelines - a role traditionally played by States. See Alexandra B. Klass & Danielle

Meinhardt, Transporting Oil and Gas: U.S. Infrastructure Challenges, I 00 Iowa L.

Rev. 947, 982-83, App. A (2015) (providing a SO-state survey of state oil pipeline

siting laws). Plaintiffs' arguments, if accepted, would have the effect of intruding


                                             BRIEF IN SUPPORT OF STATE OF MONTANA'S
                                                    UNOPPOSED MOTION TO INTERVENE
                                                                             PAGE6
       Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 7 of 18



upon the State's traditional province of oil pipeline siting in the domestic context.

See Mont. Code Ann. §§ 75-20-101 to -411 (outlining the relevant portions of

Montana's Major Facility Siting Act).

       Indeed, the MDEQ has previously approved the Keystone XL project under

Montana Environmental Procedure Act review; and Plaintiffs seek to subject this

project to duplicative review under federal law. See In re TransCanada Keystone

Pipeline, LP, MDEQ Findings, pp. 18-19. Accordingly, Montana has a protectable

interest in preserving its traditional role in regulating oil pipeline siting. See, e.g.,

Sierra Club v. Glickman, 82 F.3d 106, 110 (5th Cir. 1996) (finding Texas had an

interest in defending federal administrative decision-making affecting the state's

statutory authority to regulate pumping ofan aquifer); Cal. v. BLM, 2018 U.S.

Dist. LEXIS 74632 (N.D. Cal. May 2, 2018) (finding Wyoming had an interest in

defending federal administrative decision-making affecting the state's "regulatory

program governing hydraulic fracturing").

      Plaintiffs do not seek to invalidate the State Department's determination but

instead seek to invalidate Nationwide Permit 12 ("NWP 12") and its application to

the Keystone XL Pipeline. NWP 12 approves discharges of dredged or fill material

into waters of the United States of utility line activities in certain circumstances. 33

U.S.C. § 1344(e). Plaintiffs' challenge to Keystone XL in this instance concerns an

inherently domestic sphere of regulation. See ECF No. 36 at ,r 11 (stating this


                                                BRIEF IN SUPPORT OF STATE OF MONTANA'S
                                                       UNOPPOSED MOTION TO INTERVENE
                                                                                PAGE7
       Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 8 of 18



 litigation concerns the Corps' determination to allow Keystone XL's crossing of

 waterways within Montana, South Dakota, and Nebraska).

       Additionally, Montana has a protectable interest in ensuring that NWP 12

continues to provide streamlined regulatory approval of linear infrastructure.

Plaintiffs are not just seeking to invalidate NWP 12's application to Keystone XL,

but also NWP 12 in its entirety. NWP 12 is designed to make building linear

infrastructure easier and more streamlined. 82 Fed. Reg. 1860,1,884 (2017).

Plaintiffs' contentions with NWP 12 are not exclusive to oil pipelines, but instead

apply to all type of utility line activities. Plaintiffs request this Court to declare all

ofNWP 12 in violation of federal law and remand the entire reissuance ofNWP 12

back to the Corps. See ECF No. 36 at pp. 87-88. Plaintiffs' concerns about the

alleged lack of public comment and NEPA compliance within NWP 12 are not

unique to Keystone XL, see id. at ,r,r 35-58, but instead apply to a whole array of

utility line activities including electricity transmission lines and build out of rural

broadband. 82 Fed. Reg. at 1,883.

      Plaintiffs' arguments, if accepted, would create a blueprint for any person or

entity seeking to obstruct the construction of all linear infrastructure and not just

oil pipelines. See generally James Coleman, Pipelines & Power-Lines: Building

the Energy Transport Future, 80 Ohio St. L.J. 263,296 (2019) ("there is no reason

to think that subjecting each proposed [infrastructure] project to multiple veto gates


                                               BRIEF IN SUPPORT OF STA TE OF MONTANA'S
                                                      UNOPPOSED MOTION TO INTERVENE
                                                                                PAGES
          Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 9 of 18



    would improve overall economic and environmental results. Multiple veto gates

just mean more opportunities to kill proposed investments--and that is true whether

    those investments are in oil, gas, or renewable power transport."). 3

          By seeking to invalidate NWP 12, Plaintiffs make it possible that it will be

harder to repair and replace aging electric transmission lines putting Montana lands

and citizens in danger of increased wildfire risk. Defenders of Wildlife v. Johanns,

2005 U.S. Dist. LEXIS 34455, *20, 2005 WL 3260986 (N.D. Cal. 2005) (finding

states have a protectable interest in judicial review of federal agency decision-

making affecting state own forests and fire danger to the public). Their arguments,

if accepted, would make it more difficult for wind energy developers in Montana

to transport the electricity produced by their projects to larger markets. 82 Fed.

Reg. at 1,884; Coleman, 80 Ohio St. L.J. at 291 ("[O]pponents of wind and solar

projects will use the same tactics employed in pipeline debates."). This form of

obstructionism even makes it more difficult for Montanans living in the rural parts

of the State to receive broadband service. 82 Fed. Reg. at 1985 (clarifying NWP 12

applies to utility lines carrying internet communication). Because Montana is so

geographically large with a low population density, it-compared to other states-

has an elevated interest in ensuring liner infrastructure projects are built efficiently

and economically. See Montana State Council of the American Society of Civil


3
    Available at <https://scholar.smu.edu/law_faculty/40/>.

                                                BRIEF IN SUPPORT OF STATE OF MONTANA'S
                                                       UNOPPOSED MOTION TO INTERVENE
                                                                                PAGE9
          Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 10 of 18



    Engineers, Montana's Report Cardfor Infrastructure, p. 35 (2018) ("Public safety

    is one of the most important factors in the transportation and delivery of energy.

Montana faces a unique challenge in the fact that the state covers an area of more

than 147,000 square miles."). 4

          Finally, in 2012, the Montana Board of Land Commissioners granted 39

applications to TransCanada Keystone Pipeline, LP for pipeline easements across.

Montana State Trust Lands. These limited-term renewable easements have

generated income, to date, of$726,752 for Montana public schools and $14,921

for the Montana Public Land Trust.

          C.    Impairment of Interest

          A "prospective intervenor has a sufficient interest for intervention purposes

if it will suffer a practical impairment of its interests as a result of the pending

litigation." Wilderness Society v. United States Forest Service, 630 F.3d 1173,

1179 (9 th Cir. 2011) (internal quotation marks and citation omitted). Here,

Plaintiffs seek to void all Corps verifications and approvals of the Pipeline, and to

enjoin any activities in furtherance of Pipeline construction, which necessarily

includes the 285-mile portion on Montana lands. As demonstrated above,

Montana's legal interests include both numerous benefits to the State, and



4
 Available at< https://www.infrastructurereportcard.org/wp-
content/uploads/20 I 8/l 2/FullReport-MT2018.pd:t>.

                                                BRIEF IN SUPPORT OF ST ATE OF MONTANA'S
                                                       UNOPPOSED MOTION TO INTERVENE
                                                                                 PAGE 10
      Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 11 of 18



Montana's concurrent regulatory authority with respect to pipelines within the

State's borders. The Plaintiffs' claims not only threaten to impair these important

interests, the claims threaten to extinguish them altogether.

      D.     Inadequacy of Representation

      A prospective intervenor "bears the burden of demonstrating that the

existing parties may not adequately represent its interest." Berg, 268 F .3d at 822.

The burden is minimal and is satisfied if the applicant can demonstrate that

representation of its interests "may be" inadequate. Arakaki v. Cayetano, 324 F .3d

1078, 1086 (9th Cir. 2003) (quoting Trbovich v. United Mine Workers, 404 U.S.

528,538 n.10 (1972)). Courts are to consider:

      (1) whether the interest of a present party is such that it will
      undoubtedly make all the intervenor's arguments; (2) whether the
      present party is capable and willing to make such arguments; and (3)
      whether the would-be intervenor would offer any necessary elements
      to the proceeding that other parties would neglect.

Berg, 268 F.3d at 823 (quoting Northwest Forest Res. Council v. Glickman, 82

F.3d 825,838 (9th Cir. 1996).

      In the present case, the Corps has "no duty" to represent the interests of a

single group or state. The Ninth Circuit has recognized that federal agencies are

"required to represent a broader view than the more narrow, parochial interests of

[a] State." Forest Conservation Council v. United States Forest Service, 66 F.3d

1489, 1499 (9th Cir. 1995). Here, although it appears as though Montana and the

                                             BRIEF IN SUPPORT OF STATE OF MONTANA'S
                                                    UNOPPOSED MOTION TO INTERVENE
                                                                             PAGE 11
      Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 12 of 18



Corps share the objective of facilitating the construction and operation of the

Keystone XL Project, they do not necessarily share the same reasons for ensuring

this project commences.

      The Corps will likely focus on defense of its authority and use ofNWP 12 as

an effective and efficient means of discharging its duties under federal law.

Montana's interests are in defending its concurrent regulatory authority and

protecting the additional benefits (discussed above) Montana will receive as the

project goes forward. Simply put, it is not the Corps' responsibility to protect

Montana's particular interests. Consequently, we cannot expect the Corps to

adequately represent the interests of the State of Montana.

      For the foregoing reasons, the State of Montana requests the Court to grant

the State intervention as of right.

II.   In the Alternative, the State of Montana Should Be Granted Permissive
      Intervention.

      If the Court denies Montana's request to intervene as of right, the State

requests, in the alternative, to be allowed to intervene permissively under Fed. R.

Civ. P. 24(b). The Court may grant permissive intervention pursuant to Rule

24(b )(1) when an applicant for intervention shows (1) independent grounds for

jurisdiction; (2) the motion is timely, and (3) the applicant's claim or defense, and

the main action have a question oflaw or fact in common. See Fed. R. Civ. P.



                                             BRIEF IN SUPPORT OF STATE OF MONTANA'S
                                                    UNOPPOSED MOTION TO INTERVENE
                                                                             PAGE 12
      Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 13 of 18



24(6 )(1 ); Kootenai Tribe ofIdaho v. Veneman, 313 F .3d 1094, 1109-11 (9th Cir.

2002).

         First, Montana need not establish independent grounds for jurisdiction

because federal-question jurisdiction under 28 U.S.C. § 1331 is established, and

Montana raises no new claims. See Freedom From Religion Found., Inc. v.

Geithner, 644 F.3d 836, 843-44 (9th Cir. 2011) ("We therefore clarify that the

independent jurisdictional grounds requirement does not apply to proposed

intervenors in federal-question cases when the proposed intervenor is not raising

new claims.").

       Second, as explained above, the State's motion is timely because it is at an

early stage of the proceedings. See Fund for Animals v. Norton, 322 F.3d 728, 735

(9th Cir. 2003).

      Third, the commonality requirement of Fed. R. Civ. P. 24(b)(l)(B) "does not

specify any particular interest that will suffice for permissive intervention," and "it

plainly dispenses with any requirement that the intervenor shall have a direct

personal or pecuniary interest in the subject of the litigation." Kootenai Tribe of

Idaho, 313 F .3d at 1108 (quoting 7C Wright, Miller & Kane, Federal Practice and

Procedure§ 1911, 357-63 (2d. ed. 1986)).

      Here, the State has a significant interest in litigation through promoting

economic development. Additionally, Montana has an interest in protecting its


                                             BRIEF IN SUPPORT OF STATE OF MONTANA'S
                                                    UNOPPOSED MOTION TO INTERVENE
                                                                             PAGE 13
      Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 14 of 18



traditional role in oil pipeline siting and ensuring that NWP 12 remains a

streamlined regulatory process. Plaintiffs' causes of action are directed to

regulatory processes beyond Keystone XL and decrease the likelihood that linear

infrastructure will be built efficiently and economically in the future. This

demonstrates a legally protectable interest directly relating to the subject of the

action and meets the "common question of law and fact" requirement for

permissive intervention.

       Finally, in exercising its discretion to allow permissive intervention under

Fed. R. Civ. P. 24(6)(3), a court must also consider "whether the intervention will

unduly delay or prejudice the adjudication of the rights of the original parties."

Montana's motion is timely and will not prejudice any party or cause undue delay.

Montana does not seek to modify the existing Scheduling Order due to its

intervention. See ECF No. 35. No existing party objects to Montana's motion.

Accordingly, Montana's participation will not unduly delay the case or prejudice

the original parties.

                                   CONCLUSION

       For the foregoing reasons, the State of Montana, by and through the Office

of the Attorney General, requests the Court for leave to intervene as of right, or in

the alternative, permission to intervene, pursuant to Federal Rules of Civil

Procedure 24(a) and (b), respectively.


                                              BRIEF IN SUPPORT OF ST ATE OF MONTANA'S
                                                     UNOPPOSED MOTION TO INTERVENE
                                                                               PAGE 14
Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 15 of 18



Dated this 7th day of October, 2019.

                         TIMOTHY C. FOX
                         Montana Attorney General
                         215 North Sanders
                         P.O. Box 201401
                         Helena, MT 59620-1401

                         By:   ~L~~~4-~-=-~------
                               ROB CAMERON
                               Deputy Attorney General

                          Counsel for Proposed Defendant-Intervenor




                                       BRIEF IN SUPPORT OF STATE OF MONTANA'S
                                              UNOPPOSED MOTION TO INTERVENE
                                                                       PAGE 15
      Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 16 of 18



                       CERTIFICATE OF COMPLIANCE

      Pursuant to Rule Local Rule 7. l(d)(2), I certify that this brief is printed with

a proportionately spaced Times New Roman text typeface of 14 points; is double-

spaced except for footnotes and for quoted and indented material; and the word

count calculated by Microsoft Word for Windows is 2,900 words, excluding

certificate of service and certificate of compliance.

                                            11~
                                          ROB CAMERON
                                          Deputy Attorney General




                                             BRIEF IN SUPPORT OF ST ATE OF MONTANA'S
                                                    UNOPPOSED MOTION TO INTERVENE
                                                                              PAGE16
      Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 17 of 18



                           CERTIFICATE OF SERVICE

      I hereby certify that I caused a true and correct copy of the foregoing to be

mailed, first class postage paid, to:

Amy R. Atwood                                    Timothy M. Bechtold
Center for Biological Diversity - Portland       Bechtold Law Firm
PO Box 11374                                     PO Box 7051
Portland, OR 97211-0374                          Missoula, MT 59807-7051
atwood@biologicaldiversity.org                   tim@bechtoldlaw.net


Benjamin James Grillot                           Douglas P. Hayes
Kristofor R. Swanson                             Eric E. Huber
U.S. Department of Justice                       Sierra Club
PO Box 7611                                      1650 3 3th Street
Washington, DC 20044-7611                        Suite I 02W
benjamin.grillot@usdoj.gov                       Boulder, CO 80301
kristofor.swanson@usdoj.gov                      doug.hayes@sierraclub.org
                                                 eric.huber@sierraclub.org

 Jeffrey M. Roth                                  Jeffery J. Oven
 Crowley Fleck PLLP-Missoula                     Mark L. Stermitz
 305 South 4th Street                             Crowley Fleck PLLP-Billings
Suite 100                                        490 North 31st Street, Suite 500
PO Box 7099                                      PO Box 2529
Missoula, MT 59807                               Billings, MT 59103-2529
jroth@crowleyfleck.com                           joven@crowleyfleck.com
                                                 mstermitz@crowleyfleck.com


 Jaclyn H. Prange                                Jared Michael Margolis
Cecilia D. Segal                                 Center for Biological Diversity
Natural Resources Defense Council                2852 Willamette St. #171
 San Francisco                                   Eugene, OR 97405
 111 Sutter Street, Floor 21                     jmargolis@biologicaldiversity.org
San Francisco, CA 94104
jprange@mdc.org
csegal@mdc.org

                                           BRIEF IN SUPPORT OF STA TE OF MONTANA'S
                                                  UNOPPOSED MOTION TO INTERVENE
                                                                            PAGE 17
     Case 4:19-cv-00044-BMM Document 43 Filed 10/07/19 Page 18 of 18




Peter R. Steenland
Peter Christopher Whitfield
Sidley Austin LLP- Washington DC
1501 K Street, N.W.
Washington, DC 20005
psteenland@sidley.com
pwhitfield@sidley.com


Dated: October 7, 2019
                                       ROB CAMERON
                                       Deputy Attorney General




                                      BRIEF IN SUPPORT OF ST ATE OF MONTANA'S
                                             UNOPPOSED MOTION TO INTERVENE
                                                                       PAGE 18
